                             ffi**NAN, ffiRAvils e, Lr:NCcRIA, uc
                            ATT*I{NIYS,4T IA\V
       5a w: r g lrl a 5 $ ath   D   $+il s,   ?,t a in   *,                                                                          loc asn*?i+gs #selst S#le ?;r5I)
       {'4r   Ycri & fus}s Hearsiirs                                                                                                     €su€,'l"l,,   i;assei*ssefs €l9f     .5


       rini.lrs:   llc?i*y * Fiiiay            9   a* -        4   r,n                                                                                  ,-€l:   {C78; 921-?.r/9

       :t4 tu ) tio: lrt Ll!t!                                                                                                                         i:,qx i97s; 5?r-;67,




                                                                                                               :\prii   3{:. ?{}21

Yl,{ {-i::{ttFIC.&Tll LiF x,LlXL{}dG
i1H* I{trGt-ILAA h.{At1-


fi:'ic Hi*hr:r*r:ri a,,ik7i a Flric                                          i-{^   Bichm*::d      1'{}rt ?aLt 138q e15il &8{]5        lt
6{: H**k E€*ad,:r'., }1-*:lrl
hJr;E:leir ;r*, -'!.,{}r. {14 5 5 5


E ric lt"i c}: ::rr: *t1'a i k i * Erie H. ?ii*hm*r:rl                                                       ?ebt 35il'{ e}50 sBt}1   tr1
                                                                                                  3ril,'.1
l-? Ltl- ,\ =.**' ',"
Errrkiyr:. HY 11215

*-ri. li.'tcl:rrrorttl ;,'lcr';r i}:r il" lt-lclrn,*rxi
F.*. il<:x t3!]                                                                                  5'ttrq      ?alt   51$q e150 8Bt]5 Br
Yi   alstrt* a*s, F,€E {}45                           55       -{i   1   3   I


                       hi*T3CM *F'1!€*RT*I{fiOR'$ ft.IGHY ?{} CURE
     ?&{XS ?S A}Ei ATTEME}T Y$ C*L3:HCY A I}HS?. Ah[Y INF"SR:vgA?"9*]r *E?AINED
                           IETLL EE USET} tr{}R ?}€AT FURF*SE.

 Re:       Frr:p*rr,i                 Addres.i:                                  6{l Eack &lea**:v Hcad, iiiohieb*rei, l,,{E *4555
           L*a*           hir:rn}-:*r:                                           U*#84$4221
           Ila1,131gt,,               Ilue llate:                                Itrbr-r-r:in | " 2A*

j')-+ e 1'L lrr/Y4.r/\t',


               'i"his        l*rtrr        is hei:eg $f;:it L-l' l].*cc*r:. i.,lraves & I-*ngr:rit, LLC. as ;Xttr,:n:rry irr F*ct anri :rgent
i*r th* S*r:r,:.ecr                     atrd .1,{*rtg*gee. l},:ona*, {ita:-es e-k l,*ng*ria, L} ,{l rs authcrizr:d lo s**d ihis rri:tice
hra*d,..>r'ti.tlhalt*f tkcS*nicer,-\ei*ctFslrrf*li*serricrcg, lnc..the
                                                                                '\,fcrg'.:g*r:,Ll,S.Bankldaiiorrai
As:t<sr.ilttt**" as trurtcc, r:r: h*h:rlf +f the ]:*1de:s of the Ass*a Eaeked Securitics ilnrpotatir:* F{*me
Hq"iry L***'J'*rst, $*rie"r hjil 2{}05-t{i1s, A-qiie{ Backed Fasx,T}rr*ug}r d,)er*{icales, I5eries i{C 21105-
ilEfi ,a.n+i i,h* *rqre*rllfiv*str.;r, L;.S. $ank Hati*nal Ass*E:iatk.rn" ri$ tJ:ustf*, r,n l:e}'ralf trf tl:e l.roliiers
*i ilae Asset Racii*cl S*e rrrities C*rp*reti*n l-j<-rmc F-,j*q,'i-can'1'rTrsl, Seri*s Nil ?*ffS-HHS, ;Lsset
Rack*d Pars-'I'hrough Certtfi.eat*s, S*ries f{{,1 2*05-f-lii8 pursuar:t t* thc te:l:rs *f ihe subiect ldr.}t{r"



                                                                                                                                                                                   E
                              '""" IilIALZ
                                                                                                    FORM #45563 VERSION: E01 19
        WALZ
        CERTIFIED
        MAILERO

                                                                                                                                                                 lql,r+   ?Ett 11[q a15E aa0t et
                           Label #1           L,ric Richmond a/lJa Eric C. Richnrond
                                              66 llack Meadou'Road
                                                                                                                                                                  he                 $l"oS
                                                                                                                                                                                                        a
                                              Nobleboro. Mh 04555                                                                                          Receipl(Hanlcopy) $
                                                                                                                                                                                                            lzulzt
                                                                                                                                               UI
                                                                                                                                               z           Receipl(Eectonic) $
                                                                                                                                               J
                                                                                                                                               9,            I{ailnesilictdDelilery $
                                                                                                                                               t


                                             Eric Richmond aik/a Eric C. Richmond
                                                                                                                                               (5
                                                                                                                                               zo                                    $'tr5
                          Labellf2           66 Back \{eadorl Road
                                                                                                                                               E
                                             \trblehoro. ME                     0-1555                                                         ul


                                                                                                                                               I

                                              Eric Richmond a/Wa Eric C. Richmond
                          Label #3            66 Back Meadorv Road
                                              Nobleboro. fUE 04555
                                                                                                                                                                 CS,MK Eric Richmond a k a Eric                 C.
                                                                                                                                                                  Richmond
                                                                                                                                                                  4002.61
               FOLD AND TEAR            THISWAY+              OPTIONAL

    B                                  Label #5 (OPTIONAL)
                                                                                                                                                     Label #7 - Certified Mall Arlicle Number
               -E
               Iu
               rU
               <t

               iJl
               ri
               ru

               EI                            Label #6 - Return Receipt Barcode (Sender's Record)
               rtr-
               -!
               lt
                                                                                                                                                                Illl     !ll.lIrllliilll M |            |   ||lll
               ru                                                                                                                                                                                           -       ;_
               l!
                                                  Ii I   ljlili illill i liili i ill I ill
                                                                            i
                                                                                                i         I   ll    I   I   il I ill 1l
                                                  : *n        i    -r_!          --     L   _        r             i-         i   __
               r
                                                                  ...}
            -.;.;;;;;;;;         FOLD AND TEAR THIS WAY
-
    ;
        -
                                      ;;;   ;-   ---
                                                         l-                                              (Form 3811) Barcode                       COMPLETE THIS SECTION ON DELIVERY

                      J
                                                                                                                                               A. Signature                                                             o
                                                                                                                                                                                                                    .9
                      9)
                      J                                                                                                                        x                                                                        L


                      o
                      c
                                       ff6                         lillilili iltiit ii illili iltitiffiiilii t!ilti! fit
                                                                   1510 !3tb t1ilq e150 saEl t!                                                                        different
                                                                                                                                                                                                                    U)
                                                                                                                                                                                                                    .e-
                                                                                                                                                                                                                        o

                      o                                                                                                                                                                                         I    o
                                       Er"k                                                                                                         lf YES, enter delivery address below:       Ef No           I
                                                                                                                                                                                                                I
                                                                                                                                                                                                                     o
                                                                                                                                                                                                                     o
                      c
                      9,.
                                       oEl/
                                       UIE=
                                                                                                                                                                                                                I
                                                                                                                                                                                                                I   tE
                       J
                      (o               E*fi                                                                                                                                                                          c
                                                                                                                                                                                                                     :,
                      a                Feo                                                                                                                                                                           o
                      o                *sig                                                                                                                                                                         (E
                      L
                                       fi=q                                                                                                                                                                             (:,)
                                                                                                                                                                                                                        c
                      r
                      J
                                                              Eric Richmond allJa Eric C. Richmond                                                                                                                      a
                                                                                                                                                                                                                        J
                     oo                                       66 Back Meadow Road
                     o.                =s.=                   Nobleboro, ME 04555
                                                                                                                                                                                                                     o
                     E                 H*f;                                                                                                                                                                          J
                                                                                                                                                                                                                     o
                      U)
                      o
                                       Eo                                                                                                             CS/MK Eric RichmondalUa Eric                 C.
                                                                                                                                                                                                                    lz
                                                         i2, Certified Mail (Form 3800) Article Number                                                Richmond                                                       c
                      o
                      o
                      =.                                 i
                                                         t
                                                                   rqlq          ?eLL iqfiq                        etln &&[t              rL          4002.67                                                       !
                                                                                                                                                                                                                        (d

                                                         I
                                                             PS Form      38.11 ,     Facsimile, July 2015                                                                         Domestic Return Receipt !
                                                         I
    WALZ
    CERTIFIED           "",     IIIALZ                                            FORM #45663 VERSION: E0119



                                                                                                                                          ; MailOnly
    MAILERO


                                                                                                                                    lqIq      ?eLb 150q e1s0 ff8u1                       11
                                            Eric Richrnond a/k/a Eric C. Richmond
                     Label #1
                                            11J 4th Avenue                                                                      rilaitEe                $-1-o5
                                            Brooklyn, NY I l2           I5
                                                                                                                                                                                  +\a, Izr
                                                                                                                  ut
                                                                                                                  2
                                                                                                                  J
                                                                                                                                                                                         Postmark
                                                                                                                  I+            ilail nesilirbd Delircry $
                                                                                                                                                                                                   Here
                                                                                                                  l-
                                                                                                                  (,
                                        Eric Rrchrnond a,1k/a Eric C. Richmond                                    zo                                    $.b5
                    Label #2            2)7  4n' Arenue
                                                                                                                  J                  andEm              $    -l.lo
                                                                                                                  E
                                        Brooklvn. NY I l2 I 5
                                                                                                                  UI
                                                                                                                  t-

                                                                                                                  I
                                        Eric Richmond a/Wa Eric C. Richmond
                    Label #3            227 4rh Avenue
                                        Brooklyn, NY 11215
                                                                                                                                      CS/MK Eric Richmond a k a Elic                    C.
                                                                                                                                      Richmond
                                                                                                                                      4002.67
A       FoLDANDTEARTHISWAY.+ oPTIoNAL
                                Label #5 (OPTIONAL)
                                                                                                                       Label #7- Cedlfled Mall Arllcle Number
        El-



        U
        4'
        {t
        EI
        lll
        rl
        ru

        ct                              Label #6 - Return Receipt Barcode (Sender,s Record)
        rIT
        .!                                                                                                                           l,l,lillil lli lillii lllll ill i,l i il ll I I lll
                                                                                                                                   li I                                   i   I
        -,ll
        ru
        r!
                                                                                                                                   i+ir ?dhE 11ilq 41,50 gSEI 11
                                              Ii$lilili llffi ii iillii ffi il illifl i ff I i ll Irl
                                              i5!0 litb 31DL+ ti5E gAEl Ie
        ET


                          FOLD AND TEAB TH|S WAy            -.*
C    FoLDANDTEARTHtswAy---.F                         !             Return Receipt (Form 38't1) Barcode

                                                                                                                                                                 EAgent                      0)
               J
               9)
                                                                                                                                                                                    I
                                                                                                                                                                                    I     o
                                                                                                                                                                                         .E
               J                                                                                                                                                 EAddressee         I
                                                                                                                                                                                    {I o
               o
               c
                                ft6                          titililil ilillI ii Iitti[ilitiffiittitilltiff lil
                                                             1518 lrrL 1!0q rISE 8901 1P                                                                 item    [:]Ye€
                                                                                                                                                                                    I
                                                                                                                                                                                    I
                                                                                                                                                                                    t
                                                                                                                                                                                         a
                                                                                                                                                                                             o.
               o                                                                                                                                                                    I        o
               -                EmE                                                                                    lf YES, enter delivery address below:     ENo                I
                                                                                                                                                                                    I
                                                                                                                                                                                             o
                                                                                                                                                                                             o
               C
               a.               oE!?
                                lUE=
                                                                                                                                                                                    I
                                                                                                                                                                                    I tE
               )                                                                                                                                                                    t
                                                                                                                                                                                    I C
              (a
               fl               r6E
                                lLJrn
                                                                                                                                                                                    t
                                                                                                                                                                                    I P
                                                                                                                                                                                    I        =
                                                                                                                                                                                             o
               o                                                                                                                                                                    I
                                                                                                                                                                                    I (E
                                                                                                                                                                                    !
               -
               J                H=q
                                tr
                                                                                                                                                                                    1
                                                                                                                                                                                    I     C
                                                                                                                                                                                         '6
                                                                                                                                                                                             ct,

               1                ,lL
                                      8,<                 Eric Richmond alWa Eric C. Richmond                                                                                       I
                                                                                                                                                                                    I
                                                                                                                                                                                             f
               o                        -                 227 Ath Avenue
                                                                                                                                                                                    I
               C)
                                EE6                                                                                                                                                          o
              E
               o.
                                iE iu
                                ut
                                                          Brooklyn, NY I I215
                                                                                                                                      Beference lnformation
                                                                                                                                                                                             )o
               @
               o
                                Ecl              i2. Certified
                                                                                                                        CS/MK Eric Richmond alWa Eric                C.
                                                                                                                                                                                         lz
                                                                    Mail (Form 3800) Article Number
               _4.
                                                 I                                                                      Richmond                                                             c(d
               c)
               o
                                                 I
                                                 !           lClq ?;hL 11ilri H1,:B *&il1 :,1                           4002.61                                                          !


                                                         PS Form 3811 , Facsimile, July 2015                                                         Domestic Return Receipt        !
                                                 i
    WALZ
    CERTIFIED
                      ,""^,   IIIALZ                                           FORM #45663 VERSION: E0119
                                                                                                                                    . Postal Servir
                                                                                                                                    ITIFIED MAIL'
                                                                                                                                    >stic Mait Only
    MAILERO

                                                                                                                                       lql,q ?ehh 110q e15fi 8s01                                                     0a
                                     Eric Richmond alWa Eric C. Richmond
                   Label #1
                                     P.O. Box 139
                                                                                                                                    MailFee                    $
                                                                                                                                                                   -1.p5
                                                                                                                                Becelpt(Hardcopy) $
                                                                                                                                                                                                   alzu lz r
                                     Nobleboro, ME 04555-0 I 39
                                                                                                                  t!            Reeeipt(Electonic) $
                                                                                                                  z
                                                                                                                                                                                                                      Postmark
                                                                                                                  !2                MailResiliebd 0ellrcry     $
                                                                                                                  !                                                                                                    Here

                                     Eric Richmond a/k/a Eric C. Richrnond
                                                                                                                  c,
                                                                                                                  z                                            $ .to5
                                                                                                                  o                                                -l.1o
                  Label#2            P.O. Box 139                                                                 J
                                                                                                                  c,
                                                                                                                                              Ees              $
                                     Nobleboro. ME 0,1555-0 1 39                                                  u.l




                                                                                                                  I
                                     Eric Richmond a/lJa Eric C. Richrnond
                  Label #3           P.O. Box 139
                                     Noblefroro. N'lE 0+555-0              I   i9
                                                                                                                                        CS/MK Eric RichmondalWa Eric                                             C.
                                                                                                                                        Richmond
                                                                                                                                         4002.61


                              Label #5 (OPTIONAL)
                                                                                                                        Label #7 - Certlfled Mall Article Number
        ru

        ar'
        U
        ral
        {t
        U
        rn
        ru
                                     Label #6 - Return Receipt Barcode (Sender's Record)
        EI
        o.
        u
                                                                                                                                      tit   ltll lll I tj I it I tlili i ilt | l|l
                                                                                                                                                                           |         |   l|   ll   |!   !l   I   il lll
        JT
        ru
        r!
                                                                                                                                       lqIq ?itt 1:ilrt Ii,5il SAAI !;
                                         liffiillli liliil ii iltili iltil ifiiitii i iili   i   i ilt
        rt                                151fr     tErt :1!q II5[                  A8C1 05
        E-


                         FOLD AND TEAR THIS wAY    .*
C    FoLDANDTEARTHtswAy*                     i             Return                (Form 3811) Barcode

                                                                                                                                                                               EAgent                            lo
              J
              S)                                                                                                                                                               Ef Addressee
                                                                                                                                                                                                                 !.9
                                                                                                                                                                                                                 r)
              J
              x               ttrz                  llltriilli ffiifi ii lillli tlIit itf iiltI i iIil i I filt                                                             ieof             ;o
                                                                                                                                                                                     D-eaffi r(fi
                                                                                                                                                                                                                 IL


              o               r.tJ o
                                                     :510 lett::iilLi EiSE &&ii! [5                                                                                         Eil6s- !.a
                                                                                                                                                                                   !(l)
              o               Er"k                                                                                      It YES, enter delivery address below:                No[f                                !()
              L               oEl/                                                                                                                                                                               :o
                                                                                                                                                                                                                 I(r
              9,.             r!E=                                                                                                                                                                               !c
               J
              (o
                              r5E                                                                                                                                                                                ;=
                                                                                                                                                                                                                 rj
              T               lLJer                                                                                                                                                                              !o
              o
              c               tra>                                                                                                                                                                               !cE
                                                                                                                                                                                                                 .l or
              5               H=q
              f,              5R=                Eric Richmond a/k/a Eric C. Richmond                                   Certified                                                                                i'a
              o
              o                                  P.O. Box 139                                                           Certified
              q.                                                                                                                         Reference Information                                                   rO
                                                                                                                                                                                                                 Its
                                                 Nobleboro. ME 04555-0 I 39
              E
              CN
                              t*H
                              Eo                                                                                          CS/MK Eric Richmond alkla Eric                            C.
                                                                                                                                                                                                                 !=
                                                                                                                                                                                                                 :o
                                                                                                                                                                                                                 ;>
              o                                  Certified Mail (Form 3800) Article Number                                Richmond
                                                                                                                                                                                                                 !Y
              3.
                                                     tu:,1 ?eLL tqoq Pt go sgilq                                          4002.61                                                                                :E
              c)
              o                              !                                                            oa                                                                                                     t!
                                                                                                                                                                                                                 !F
                                                    form 3811, Facsimile, July 2015                                                                         DgEestlc Return Fteceipt i
                                             ieS
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Thursday, April 29, 2021 10:57 AM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a G a es & Lo go ia, LLC O e of the o tgage:U.S. Ba k Natio al Asso iatio , as
t ustee, o ehalf of the holde s of the Asset Ba ked Se u ities Co po atio Ho e E uit Loa T ust, Se ies NC ‐
HE , Asset Ba ked Pass‐Th ough Ce tifi ates, Se ies NC      ‐HE What te     est des i es the o e of the
   o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t i fo atio fo pe so s ha i g the
autho it to odif the o tgage to a oid fo e losu e:Sele t Po tfolio Se i i g, I .
Loss Mitigatio Depa t e t/Loa Resolutio
       S. De ke Lake D i e
Salt Lake Cit , UT
           ‐


‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:E i
Co su e Middle I itial/Middle Na e:
Co su e Last a e:Ri h o d a/k/a E i H. Ri h o d Co su e Suffi :
P ope t Add ess li e : Ba k Meado Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :No le o o
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Li ol

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :    Ba k Meado Road Co su e Add ess li e
 :
Co su e Add ess li e :
Co su e Add ess Cit /To :No le o o
Co su e Add ess State:ME
Co su e Add ess zip ode:


                                                      1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Thursday, April 29, 2021 10:59 AM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a G a es & Lo go ia, LLC O e of the o tgage:U.S. Ba k Natio al Asso iatio , as
t ustee, o ehalf of the holde s of the Asset Ba ked Se u ities Co po atio Ho e E uit Loa T ust, Se ies NC ‐
HE , Asset Ba ked Pass‐Th ough Ce tifi ates, Se ies NC      ‐HE What te     est des i es the o e of the
   o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t i fo atio fo pe so s ha i g the
autho it to odif the o tgage to a oid fo e losu e:Sele t Po tfolio Se i i g, I .
Loss Mitigatio Depa t e t/Loa Resolutio
       S. De ke Lake D i e
Salt Lake Cit , UT
           ‐


‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:E i
Co su e Middle I itial/Middle Na e:
Co su e Last a e:Ri h o d a/k/a E i H. Ri h o d Co su e Suffi :
P ope t Add ess li e : Ba k Meado Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :No le o o
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Li ol

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :          th A e ue Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :B ookl
Co su e Add ess State:NY
Co su e Add ess zip ode:



                                                      1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Thursday, April 29, 2021 11:01 AM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a G a es & Lo go ia, LLC O e of the o tgage:U.S. Ba k Natio al Asso iatio , as
t ustee, o ehalf of the holde s of the Asset Ba ked Se u ities Co po atio Ho e E uit Loa T ust, Se ies NC ‐
HE , Asset Ba ked Pass‐Th ough Ce tifi ates, Se ies NC      ‐HE What te     est des i es the o e of the
   o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t i fo atio fo pe so s ha i g the
autho it to odif the o tgage to a oid fo e losu e:Sele t Po tfolio Se i i g, I .
Loss Mitigatio Depa t e t/Loa Resolutio
       S. De ke Lake D i e
Salt Lake Cit , UT
           ‐


‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:E i
Co su e Middle I itial/Middle Na e:
Co su e Last a e:Ri h o d a/k/a E i H. Ri h o d Co su e Suffi :
P ope t Add ess li e : Ba k Meado Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :No le o o
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Li ol

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :P.O. Bo     Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :No le o o
Co su e Add ess State:ME
Co su e Add ess zip ode:



                                                      1
7/27/2021                                                    USPS.com® - USPS Tracking® Results




   USPS Tracking
                                            ®                                                            FAQs   




                                                 Track Another Package                 +




                                                                                                      Remove    
   Tracking Number: 9414726699042150880919

   Your item was delivered to an individual at the address at 11:47 am on April 29, 2021 in
   BROOKLYN, NY 11215.




     Delivered, Left with Individual




                                                                                                                Feedback
   April 29, 2021 at 11:47 am
   BROOKLYN, NY 11215


   Get Updates         




                                                                                                           
       Text & Email Updates


                                                                                                           
       Tracking History


       April 29, 2021, 11:47 am
       Delivered, Left with Individual
       BROOKLYN, NY 11215
       Your item was delivered to an individual at the address at 11:47 am on April 29, 2021 in BROOKLYN, NY
       11215.



       April 28, 2021, 12:25 pm
       Forward Expired
       BROOKLYN, NY 11215




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=9414726699042150880919                                      1/2
7/27/2021                                                    USPS.com® - USPS Tracking® Results

       April 27, 2021, 5:10 pm
       Departed USPS Regional Facility
       BROOKLYN NY DISTRIBUTION CENTER



       April 27, 2021, 11:12 am
       Arrived at USPS Regional Facility
       BROOKLYN NY DISTRIBUTION CENTER



       April 27, 2021, 12:51 am
       Departed USPS Regional Facility
       BOSTON MA DISTRIBUTION CENTER



       April 27, 2021, 12:23 am
       Arrived at USPS Regional Facility
       BOSTON MA DISTRIBUTION CENTER




                                                                                                      Feedback
                                                                                                  
       Product Information



                                                               See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                   FAQs




https://tools.usps.com/go/TrackConfirmAction?qtc_tLabels1=9414726699042150880919                            2/2
